ZEHMER, Judge.
The trial court denied Rogers’ second motion to vacate, set aside or correct the judgment and sentence under rule 3.850, Florida Rules of Criminal Procedure (1986), stating that Rogers had raised the same grounds in a previous motion. The court did not attach the previous motion or any other portion of the record to conclusively show that the first motion disposed of all grounds of the instant motion on the merits and that appellant is entitled to no relief. In view of the apparent sufficiency of several grounds alleged in the instant motion to warrant some relief, we reverse and remand to the trial court with directions to *892order the State Attorney’s office to respond to the motion.
REVERSED AND REMANDED.
SMITH and SHIVERS, JJ., concur.